DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2021 has been entered.

Response to Amendment
The Amendment filed on 3/17/2021 has been entered. Claims 1-20 remain pending in the application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, 8, 12 and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Application Publication No. 2010/0111767, hereinafter Yonekura.
Regarding claim 1, Yonekura teaches a method of establishing a tube configuration which is adapted to be processed by a laboratory automation system (paragraph [0162]), the method comprising: selecting a tube configuration comprising several sample tube types by selecting a plurality of different sample tube types from an assortment of available sample tube types (paragraphs [0160] and [0162]); obtaining a parameter of distribution for at least one detection parameter of each sample tube type comprised in said tube configuration (paragraph [0160]), wherein the parameter of distribution comprises information regarding a distribution of previously detected reference data values of the at least one detection parameter (paragraph [0161]); determining whether the laboratory automation system is capable of correctly identifying each sample tube type comprised in said tube configuration by comparing the parameter of distribution for the at least one detection parameter of each sample tube type comprised in said tube configuration with the parameter of distribution for the at least one detection parameter of all the other sample tube types comprised in said tube configuration (paragraphs [0161] and [0162]); and indicating that the selected tube configuration is approved for being processed by the laboratory automation system when it is determined that the laboratory automation system is capable of correctly identifying each sample tube type comprised in said tube configuration (paragraph [0162]), or proposing at least one conflict remediation when it is determined that the laboratory automation system is not capable of correctly identifying each sample tube type comprised in said tube configuration (paragraph [0162]).
Regarding claim 2, Yonekura teaches wherein proposing the at least one conflict remediation comprises: outputting information regarding conflicting sample tube types that cause an identification conflict during the comparison (paragraph [0162]), and determining if the conflicting sample tube types have to be distinguished by the laboratory automation system (paragraph [0162]).
Regarding claim 5, Yonekura teaches wherein the parameter of distribution for the at least one detection parameter of each sample tube type of said tube configuration is obtained as reference classification data from a database (paragraphs [0160] and [0161]), wherein the reference classification 
Regarding claim 7, Yonekura teaches wherein each sample tube type comprises a plurality of detection parameters (paragraphs [0160]-[0162]), and each detection parameter is a detectable property of a sample cap of the sample tube type (paragraphs [0160]-[0162]) and/or a detectable property related to a color of the sample tube type (paragraphs [0160]-[0162]).
Regarding claim 8, Yonekura teaches wherein the at least one detection parameter is selected from one of the following parameters (paragraphs [0160]-[0162]): a sample tube cap shape (paragraphs [0160]-[0162]) and a sample tube cap color (paragraphs [0160]-[0162]).
Regarding claim 12, Yonekura teaches wherein the parameter of distribution comprise information regarding a mean value (paragraph [0161]).
Regarding claim 14, Yonekura teaches a non-transitory computer readable medium comprising computer-readable instructions, which, when loaded on a computer system (paragraphs [0160]-[0162]), configure to computer system to select a tube configuration comprising several sample tube types by selecting a plurality of different sample tube types from an assortment of available sample tube types (paragraphs [0160] and [0162]); obtain a parameter of distribution for at least one detection parameter of each sample tube type comprised in said tube configuration (paragraph [0160]), wherein the parameter of distribution comprises information regarding a distribution of previously detected reference data values of the at least one detection parameter (paragraph [0161]); determine whether a laboratory automation system is capable of correctly identifying each sample tube type comprised in said tube configuration by comparing the parameter of distribution for the at least one detection parameter of each sample tube type comprised in said tube configuration with the parameter of distribution for the at least one detection parameter of all the other sample tube types comprised in said tube configuration (paragraphs [0161] and [0162]); indicate that the selected tube configuration is approved for being processed by the laboratory automation system when it is determined that the laboratory automation system is capable of correctly identifying each sample tube type comprised in said tube configuration (paragraph [0162]); and propose at least one conflict remediation when it is determined that the laboratory automation system is not 
Regarding claim 15, Yonekura teaches a computer for establishing a tube configuration which is adapted to be processed by a laboratory automation system (paragraph [0162]), the computer programmed to perform acts comprising: selecting a tube configuration comprising several sample tube types by selecting a plurality of different sample tube types from an assortment of available sample tube types (paragraphs [0160] and [0162]); obtaining a parameter of distribution for at least one detection parameter of each sample tube type comprised in said tube configuration (paragraph [0160]), wherein the parameter of distribution comprises information regarding a distribution of previously detected reference data values of the detection parameter (paragraph [0161]); determining whether the laboratory automation system is capable of correctly identifying each sample tube type comprised in said tube configuration by comparing the parameter of distribution for the at least one detection parameter of each sample tube type comprised in said tube configuration with the parameter of distribution for the at least one detection parameter of all the other sample tube types comprised in said tube configuration (paragraphs [0161] and [0162]); and indicating that the selected tube configuration is approved for being processed by the laboratory automation system when the laboratory automation system is capable of correctly identifying each sample tube type comprised in said tube configuration (paragraph [0162]); and proposing at least one conflict remediation when the laboratory automation system is not capable of correctly identifying each sample tube type comprised in said tube configuration (paragraph [0162]).
Regarding claim 16, Yonekura teaches wherein proposing the at least one conflict remediation comprises: outputting information regarding conflicting sample tube types that cause an identification conflict during the comparison (paragraph [0162]), and determining if the conflicting sample tube types have to be distinguished by the laboratory automation system (paragraph [0162]).
Regarding claim 18, Yonekura teaches wherein each sample tube type comprised by the tube configuration is a kind of sample tube (paragraphs [0160] and [0162], different color tops represent different kinds of sample tubes).

Regarding claim 20, Yonekura teaches wherein each sample tube type comprised by the tube configuration is a kind of sample tube (paragraphs [0160] and [0162], different color tops represent different kinds of sample tubes).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonekura in view of United States Application Publication No. 2012/0178170, hereinafter Van Praet.
Regarding claim 4, Yonekura teaches all limitations of claim 1; however, Yonekura fails to teach said tube configuration is selected by modifying a predetermined tube configuration by removing a sample tube type.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified a predetermined tube configuration by removing a sample tube type because it would prevent processes from inadvertently being conducted on incorrect specimens (Van Praet, paragraph [0057]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonekura in view of WO 99/28724, hereinafter Watson.
Regarding claim 6, Yonekura teaches all limitations of claim 5; however, Yonekura fails to teach wherein the reference classification data is obtained by detecting the at least one detection parameter in multiple reference measurements of reference sample tubes of the tube configuration, and for the multiple reference measurements, a sensor calibration is applied that is also applicable in the laboratory automation system.
Watson teaches a system for determining the type of tube in which each sub-image is against all calibrated tubes so that the error readings due to variations in light level is minimized (Watson, page 22, lines 2-17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the reference classification data by utilizing multiple reference measurements of reference samples tube and a sensor calibration because it would minimize error readings due to variations in light level (Watson, page 22, lines 2-17).

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonekura in view of United States Application Publication No. 2012/0275885, hereinafter Furrer.
Regarding claims 9-11, Yonekura teaches wherein at least one processing step of a workflow relates to detecting a tube of the sample tube by a sensor (paragraphs [0160]-[0162]).

Furrer teaches an automated sample workcell which obtaining from a database, workflow data for each sample tube type comprised in said sample tube set (Furrer, paragraphs [0057]-[0060]), wherein: the workflow data is related to at least one detection parameter of each sample tube type comprised in said sample tube set (Furrer, paragraph [0058]), and the workflow data contains information regarding how each sample tube type comprised in said sample tube set is processed in at least one processing step of a workflow of the laboratory automation system (Furrer, paragraphs [0057]-[0060]); and determining, based on the obtained workflow data, whether the laboratory automation system is capable of correctly performing the at least one processing step of said workflow for each sample tube type comprised in said sample tube set (Furrer, paragraphs [0057]-[0060]) and wherein the workflow data contains information regarding an additive to be expected within the sample tube type (Furrer, paragraph [0061]) so that if a test order is not received at least some of the steps can be performed on sample automatically based upon the sample tube type (Furrer, paragraph [0060]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have had a database with the workflow data which relates to the detected parameter of the sample tube type and perform the operation because it would allow for at least some of the steps to be performed on sample automatically based upon the sample tube type (Furrer, paragraph [0060]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonekura in view of United States Application Publication No. 2004/0218804, hereinafter Affleck.
Regarding claim 13, Yonekura teaches all limitations of claim 1; however, Yonekura fails to teach a neural network is used to identify the sample tube type comprised in said tube configuration.
Affleck teaches an image analysis method in which a neural network is utilized to identify each pixel as a particular type of pixel thereby allowing changes to the weights to be made base upon determined error values to provide a more accurate output (Affleck, paragraph [0169]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a neural network to identify the sample tube type comprised in said tube configuration because it would provide a more accurate output (Affleck, paragraph [0169]).

Allowable Subject Matter
Claims 3 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record is Yonekura which teaches a method which selects a tube configuration with a plurality of different samples, obtaining a parameter of distribution, determining whether the laboratory system is capable of correctly identifying each sample tube and indicating the selected tube configuration is approved. However, the prior art does not disclose, teach or suggest the claimed combination of proposing at least one conflict remediation to remove or replace a sample tube type when the sample tube types need to be distinguished and to propose at least two conflicting sample tube types as an alias tube type when the sample tube types do not need to be distinguished.

Response to Arguments
Applicant's arguments filed 3/17/2021 have been fully considered but they are not persuasive.
Regarding applicant’s argument that Yonekura teaches making determinations at the level of individual specimens and not at the level of types of tubes and result in specimens that should be sent to 
Regarding applicant’s argument that Yonekura does not teach the fourth clause of the instant claims is not found persuasive. Yonekura teaches determining if the system is capable of correctly identifying each sample tube as paragraph [0162] discusses the completion of the process when all of the sample tube types are suitable for sample processing (the first portion of this clause). Yonekura further teaches that when the system is not able to identify the type of sample tube, the system would put the sample tube in storage (considered to be a conflict remediation) and then complete the process (the second portion of the clause).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1798